[Cite as In re J.L.C., 2019-Ohio-2721.]



             IN THE COURT OF APPEALS OF OHIO
                              SEVENTH APPELLATE DISTRICT
                                  JEFFERSON COUNTY

                                          IN THE MATTER OF:

                                                 J.L.C.,

                                            MINOR CHILD.


                        OPINION AND JUDGMENT ENTRY
                                           Case No. 18 JE 0026


                                 Civil Appeal from the
            Court of Common Pleas, Juvenile Division, of Jefferson County, Ohio
                               Case No. 2018 CU 00032

                                          BEFORE:
                 Cheryl L. Waite, Carol Ann Robb, David A. D’Apolito, Judges.


                                              JUDGMENT:
                                                Affirmed.


 Atty. Sharon N. Bogarad, 3412 West Street, Weirton, West Virginia              26062, for
 Appellee.


 Atty. Francesca T. Carinci, Suite 904-911, Sinclair Building, 100 North Fourth Street,
 Steubenville, Ohio 43952, for Appellant.

                                           Dated: June 28, 2019


 WAITE, P.J.

        {¶1}     Appellant-mother, L.W. appeals the November 26, 2018 Jefferson County

Common Pleas Court, Juvenile Division judgment entry overruling her objections to a
                                                                                       –2–


magistrate’s decision denying her motion to modify parenting time. She sought to change

the parenting time granted by an earlier West Virginia Family Court order to the Jefferson

County local parenting time schedule.       Appellant argues the trial court abused its

discretion in denying her motion to modify parenting time because the record does not

support the court’s determination that modification was not in the child’s best interest.

Appellee-father, J.C., contends that in the final custody determination order from the West

Virginia Family Court, the West Virginia judge determined Appellant had alienated

Appellee from the parties’ two older children. Hence, the West Virginia order, along with

the evidence presented in the Jefferson County hearing by Appellee, formed a sufficient

basis for the trial court to deny Appellant’s motion to modify parenting time. Based on the

following, we conclude the trial court did not abuse its discretion in denying Appellant’s

motion to modify parenting time. Appellant’s assignment of error is without merit and the

judgment of the trial court is affirmed.

                              Factual and Procedural History

       {¶2}   While they never married, the parties have had a somewhat contentious

relationship spanning several years while they resided in Brooke County, West Virginia.

There are three children born of the relationship: twins born on 2/15/2001, and a third

child born 12/1/2008. All three children have the same initials: J.L.C. At the time the

parties finally ended their on-again, off-again relationship in 2011, they resided in Brooke

County, West Virginia. An initial temporary parenting plan was issued in the West Virginia

Family Court on June 24, 2011. On February 19, 2015, an agreed parenting plan was

adopted by the West Virginia court providing week-to-week alternating parenting time with

the three children. A stated goal of the plan was to minimize contact between the parties.




Case No. 18 JE 0026
                                                                                        –3–


Throughout the proceedings the parties’ interactions were consistently acrimonious, with

multiple allegations of domestic violence and abuse and neglect of the children from both

parties. None of these allegations resulted in convictions or an adjudication of the children

as abused or neglected. Neither party has ever been subject to supervised visitation or

had restrictions placed on their parenting time.

       {¶3}     Subsequent to entering the agreed parenting plan, the parties continued to

behave with acrimony towards one another. Each party referred the other to the local

children’s services agency, West Virginia Department of Health and Human Services,

based on allegations of abuse and neglect. As a result, each party agreed to enter into

a voluntary safety plan regarding the children. The safety plan required each party to

undergo a psychological evaluation and to submit to a home site supervision. Again,

neither parent was subject to any supervised visitation or other restrictions on parenting

time as a result.

       {¶4}     On June 22, 2015, Appellee filed a petition in West Virginia to modify the

prior custody and child support order. Appellee alleged that Appellant had alienated him

from the two older children and that the existing custody order would cause Appellee to

be alienated from the youngest child, as well.       Appellee requested that Appellant’s

parenting time with the youngest child be supervised. Appellee also informed the court

he intended to move to Jefferson County, Ohio, and sought to relocate the youngest child

and enroll the child in school in Ohio. Due to their alienation, Appellee requested that no

parenting time be ordered with the two older children.

       {¶5}     Several days of testimony were held in the matter commencing December

4, 2015.      A number of witnesses appeared, including: (1) Don Jones (“Jones”), a




Case No. 18 JE 0026
                                                                                       –4–


supervisor with the West Virginia Department of Health and Human Resources; (2) Casey

Prettyman (“Prettyman”), who had conducted a psychological evaluation of Appellant; (3)

Chad Thomas (“Thomas”), the social worker who had conducted the supervised home

site visit of each parent; (4) Terry Mains (“Mains”), the youngest child’s school teacher;

and (5) T.C., Appellee’s fiancée and now his wife. Both parties also testified at the

hearing.

         {¶6}   Jones testified that despite the implementation of a safety plan for the

parties after the home visits, Appellant could not move past her animosity toward Appellee

and would not follow the safety plan. Jones testified that he discussed with his supervisor

whether to file an abuse/neglect allegation against Appellant for failing to follow the

voluntary safety plan, but ultimately decided not to file when the trial court issued

temporary orders designating Appellee as the primary residential parent for the youngest

child.

         {¶7}   Thomas testified that Appellant was defiant and refused to follow the safety

plan or comply with the parenting plan in place. Thomas testified that while visiting

Appellee’s home, he witnessed the two older children acting out in a “very negative way”

toward Appellee and his wife, including calling the wife names and harassing her.

(12/29/15 J.E., p. 7.) Thomas testified that the youngest child only acted out when the

child observed the actions of the two older children.

         {¶8}   Mains testified that she had been able to observe both parents at the school

and that she had experienced issues with Appellant, who constantly objected to the

teacher’s authority, and was unable to cooperate with the teacher to make sure the child’s

homework was completed. Mains also testified that Appellant failed to provide notice if




Case No. 18 JE 0026
                                                                                       –5–


the child was going to be absent for extended periods from school. The teacher also

observed Appellant coming to the school to visit with the child during the weeks that

Appellee exercised parenting time, in violation of the safety plan.

       {¶9}   Appellee’s wife testified, among other things, that Appellant had sprayed

her in the face with pepper spray while she was standing in her own driveway. The three

children were in Appellant’s car and witnessed the incident.

       {¶10} At the conclusion of the hearing, the West Virginia trial court issued a final

custody order, dated December 29, 2015. The order is several pages in length and

includes fifty-nine findings of fact. A majority of the findings of fact relate primarily to

Appellant’s conduct. Although too numerous to recite in its entirety herein, the findings in

the order include Appellant’s allegation Appellee raped her and that she shared this

allegation with the two older children; Appellant’s apparent diagnosis of “histrionic

personality” disorder; and Prettyman’s conclusion that Appellant had “boundary issues”

in sharing inappropriate information with her two older children, including giving them

access to her social media accounts wherein the children “could observe the sexual

comments that were made” between Appellant and “two men who communicated with

her” on social media. (12/29/15 J.E., p. 4.) The West Virginia court also found that,

despite ongoing therapy, Appellant had not progressed and had alienated the two older

children from Appellee.

       {¶11} In its judgment entry, the West Virginia court concluded that Appellee

established by a preponderance of the evidence that Appellant had “so broken the

relationship between [Appellee] and the two older children that such relationship cannot,

at present, be repaired.” (12/29/15 J.E., p. 12.) Also, the court concluded that Appellant’s




Case No. 18 JE 0026
                                                                                         –6–


“diagnosed histrionic personality disorder impedes to her ability to modify her behavior to

allow her to comply with any meaningful efforts to bring about reconciliation between

[Appellee] and the older two children.” (12/29/15 J.E., pp. 12-13.) Finally, the court

concluded:


      8. Without any hope that [Appellant] will act as a willing parent, no amount

      of increased parenting time * * * between [Appellee] and the two older

      children will help cure the adverse effects. And based upon [Appellant’s]

      history of domestic violence allegations, unproven rape allegations, and

      inappropriate behavior with authority figures such as teachers and

      Department of Health and Human Resources representatives, as well as,

      dangerous behavior toward [Appellee’s wife], this Court does not believe

      she is capable of co-parenting with [Appellee] in a manner that will reconcile

      the break with her two older children. In fact, the evidence shows that

      [Appellant] believes she has acted in no way inappropriately. If she does

      not recognize it, and won’t seek the help of a therapist to gain those insights,

      a reparative parenting plan is doomed to fail.


      9. This same relational issue has not yet reached [the youngest child]. But

      it will if substantial change is not made, plainly because [Appellant] sees

      nothing wrong with her actions to this point and thus the [Appellant’s] same

      dysfunctional parenting, which has damaged the twins’ relationship with

      [Appellee], will be applied to [the youngest child].




Case No. 18 JE 0026
                                                                                        –7–


       10. Moreover, the older two children will teach [the youngest child] by

       example. Although it is not appropriate to prohibit all contact between the

       twins and [the youngest child], it is necessary to remove [the youngest child]

       from [Appellant’s] primary care, and allow [the youngest child] and the twin

       siblings time only during [Appellant’s] parenting time with [the youngest

       child].


(12/29/15 J.E., pp. 13-14.)

       {¶12} The West Virginia court modified the parenting order to designate Appellee

as the primary residential parent and custodian of the youngest child and Appellant as

the primary residential parent of the two older children. The court did not order visitation

between Appellee and the two older children. Appellant was granted parenting time with

the youngest child on alternating weekends and alternating holidays.

       {¶13} Both parties subsequently moved to Jefferson County, Ohio. On March 5,

2018, Appellant filed with the Jefferson County Court of Common Pleas, Juvenile Division

to register the child custody order issued by the Brooke County, West Virginia Family

Court as an Ohio order. Appellee did not object. Prior to this filing, on March 1, 2018,

Appellant had filed a motion seeking to have her parenting time modified to conform to

the Jefferson County local parenting time guidelines. The modification request was set

for a hearing. According to Appellant, during pretrial negotiations Appellee continued to

raise issues that were previously litigated in the West Virginia court. As a result, on April

20, 2018, Appellant filed a motion in limine seeking to restrict Appellee from relitigating

previously decided issues and introducing any evidence aside from actions that had

transpired since the 2015 West Virginia order. Appellee filed a motion in opposition on



Case No. 18 JE 0026
                                                                                         –8–


May 24, 2018, contending that the previous West Virginia order was based on evidence

of Appellant’s course of conduct which should be introduced so that the trial court in

Jefferson County could make the appropriate determination on modification of parenting

time. Appellant filed a reply to the opposition motion on June 5, 2018, reasserting that

while the order itself should be recognized by Jefferson County, the underlying evidence

was no longer relevant. On June 19, 2018, the trial court issued a judgment entry taking

jurisdiction in the matter and ordering a temporary summer parenting time schedule.

       {¶14} The matter proceeded to a full hearing on August 14, 2018. At the outset,

the magistrate recognized that the two older children had been alienated and that the

issue of modification of parenting time related only to the youngest child. The magistrate

granted Appellant’s motion in limine and ruled that no evidence of events that occurred

prior to the West Virginia order could be presented. While the West Virginia order was

necessarily of record the court would hear only evidence relevant to whether a

modification of that parenting order was in the child’s best interest. (8/14/18 Tr., pp. 4-9.)

       {¶15} Appellant called Appellee as her first witness. Under cross-examination,

Appellee testified that Appellant had been exercising alternating weekend visitation and

alternative holidays without incident. He testified the child takes Adderall for attention

deficit disorder (“ADD”) and has no academic problems at school. The child is enrolled

in various sports and both parties take the child to extracurricular events without incident.

Appellant calls the child every night and talks for 15 minutes, which was acceptable.

Appellee testified that after visiting with Appellant the child returns to his home

appropriately dressed. However, the child told him that Appellant allows the child to go

to a park that is two blocks away from Appellant’s home alone, despite his disapproval.




Case No. 18 JE 0026
                                                                                        –9–


Appellee also disapproves of Appellant allowing the child to play mature video games

depicting violence. When asked whether Appellee has argued with Appellant about the

child, Appellee stated:


       It’s -- I don’t know if there’s been any arguments.            There’s been

       disagreements about, I mean, her babying him. It was just at baseball

       actually. I told her -- she went into his dugout during the middle of the game

       and I told her stop babying him, to, you know, get out of the dugout.


(8/14/18 Tr., p. 31.)

       {¶16} Appellee testified that he had not argued with Appellant since the baseball

incident in August of 2017. Appellee also testified that he is the sole decision maker

regarding the child’s medical care and that Appellant disagrees with how much Adderall

the child is taking. Appellant does not always give the child the medication as prescribed

during her parenting time.

       {¶17} Appellee was asked on cross-examination if he was familiar with the

Jefferson County parenting time schedule. He stated that he was not. When asked why

he objected to modifying parenting time from the West Virginia schedule to the Jefferson

County schedule he said he was not “100 percent sure what they are.” (8/14/18 Tr., p.

36.) Appellee’s attorney stated that Appellee objected to Appellant being granted any

additional time. Appellee testified that he did not want Appellant to have any additional

nights because he believed she would not honor bedtime, give the child medication, or

make sure homework was complete. We note that the magistrate informed Appellee that




Case No. 18 JE 0026
                                                                                     – 10 –


the local schedule was Thursday to Monday every other week, as opposed to the parties’

current schedule of Friday to Sunday every other week.

       {¶18} On direct examination Appellee testified that, before he was designated as

the primary residential parent, the child was earning Cs in school and now the child is an

A student. Appellee testified that the child has not missed any days of school since he

has had custody. Appellee informed the court that Appellant continues to visit the child

at school when it is not her day to parent and that after spending time with Appellant the

child behaves differently toward Appellee. “How [the child] treated me, what I saw was

the twins. I visioned them two walking in and treating me. [The child] treated me just like

they did, just like they did.” (8/14/18 Tr., p. 62.)

       {¶19} Appellee also testified on direct that the child sleeps in bed with Appellant

and her boyfriend every night when the child is with Appellant. Appellee told Appellant

that this arrangement was inappropriate and she replied that the child was “her baby.”

(8/14/18 Tr., p. 64.)

       {¶20} Appellant called Appellant’s boyfriend to testify. The boyfriend testified

Appellant does not disparage Appellee in front of the child. He also said that most of the

communication about transportation for parenting time takes place via text messaging

between himself, Appellant and Appellee’s wife. The boyfriend acknowledged that the

child sleeps in Appellant’s bed every night that she has parenting time, but said that he

does not sleep in the bed with them. On cross-examination he testified that he was not

aware that the child went to the park alone.

       {¶21} Appellant also testified. She said she has attended therapy appointments

every other week for over two years. She is taking medications, including Adderall for




Case No. 18 JE 0026
                                                                                      – 11 –


ADD. She agreed that the child’s school performance has improved. She admitted she

had made mistakes in the past but felt that she was improving with therapy. Appellant

testified that she went to the child’s doctor to complain about the child’s prescribed dose

of Adderall despite the fact that Appellee was granted all decision making authority

regarding the child’s medical care. She said that she never had a conversation with

Appellee about the child playing violent video games and that she does not like the child

to play them, either. Appellant also testified that since the last order was issued, Appellee

has never complained to her about what happens during her parenting time with the child.

       {¶22} On cross-examination Appellant testified that she was never diagnosed with

histrionic personality disorder despite the West Virginia order determining that she had,

however, she does have depression issues and ADD.

       {¶23} Appellee called his mother-in-law as a witness. This witness testified that

the child “comes home with an attitude, kind of rude and nasty” after spending time with

Appellant. (8/14/18 Tr., p. 142.) She testified that after visiting with Appellant, the child

is rude to Appellee’s wife and refuses to speak to her.

       {¶24} Appellee also called his wife to testify. She testified that Appellant called

her names in public during the child’s sports events and that Appellant took the child on

vacation to South Carolina during the summer without telling Appellee beforehand. The

wife testified that the child treats her differently after returning from parenting time with

Appellant. She acknowledged that most of the communication between the parties

occurred via text messaging. One of these communications involved an incident she

found disturbing. She testified that the child brought a digital tablet to Appellee’s home

after visiting with Appellant. Appellee’s wife noticed that Appellant’s social media account




Case No. 18 JE 0026
                                                                                         – 12 –


was on the tablet and available for the child to view, and that there were “adult messages”

in Appellant’s social media account with other individuals. The wife took pictures of these

messages and sent them by text message to Appellant’s boyfriend. She later met with

the boyfriend to discuss this problem. She also testified that she and Appellee thought

Appellant was seeking shared parenting, and not just additional visitation, according to

what they were told by Appellee’s attorney. (8/14/18 Tr., p. 165.)

       {¶25} At the conclusion of the hearing, the magistrate took the matter under

advisement. A magistrate’s decision was issued on September 10, 2018. It reads, in

pertinent part:


       The mother currently exercises parenting time every other weekend from

       Friday at 4:00 p.m. until Sunday at 4:00 p.m.         The mother wants the

       parenting time expanded to include Thursday from 6:00 p.m. until Monday

       at 8:00 p.m. The father is opposed to this because of school. The father

       has worked a lot with the child to get him on a schedule and get his grades

       improved. The father is concerned that will all be for naught if the child’s

       routine is disturbed. Consistency is a big thing with this child. The father is

       willing, with hesitation, to permit additional time in the summer for the

       mother. He does this with hesitation because of the attitude the child comes

       home with after spending time at the mother’s home. The father does have

       some concerns when the child is with the mother. He cited the child going

       to the park without supervision and playing M rated video games. Finally,

       the father has issues with the mother and boundary issues.




Case No. 18 JE 0026
                                                                                     – 13 –


      The mother denies the child goes to the park without supervision. She

      denies the child plays violent video games. She denies that the father

      complains about any problems/concerns with the child with her. She denies

      any boundary issues.


      The Court reviewed the factors contained in 3109.051(D)(1)-(16) of the Ohio

      Revised Code in deciding the case.


      The Court finds that modifying the mother’s Parenting Time Order is not

      appropriate as the Current Order is in the child’s best interests.


      Based upon the testimony presented, the Court finds that the best interests

      of the child will be served by keeping the same parenting time order.


      Therefore, the Magistrate recommends the Court deny the Motion for

      Modification of Parenting Time.      The mother will continue to exercise

      parenting time as previously set by the West Virginia Court Order registered

      with this Court.


(9/10/18 J.E.)

      {¶26} On September 25, 2018, Appellant objected to the magistrate’s decision,

citing three reasons. First, Appellant objected to the magistrate’s denial of her motion

since Appellant was asking to be awarded the local standard parenting order, the

presumptive minimum for Jefferson County. Second, she objected to the magistrate’s

denial of her motion because she allowed the child to go to the park unsupervised, as this

was disputed at the hearing and no independent corroboration was provided. Third, she



Case No. 18 JE 0026
                                                                                     – 14 –


objected to the magistrate’s conclusion that she would alienate the youngest child from

Appellee, contending that this conclusion was not supported in the hearing. Appellee

filed a response, asserting that the Jefferson County local parenting time schedule is

discretionary and not mandatory. Also, since the magistrate reviewed the West Virginia

order and spoke to the family court judge who adjudicated the matter in West Virginia,

several findings from the West Virginia order support the Ohio court’s denial of Appellant’s

motion. Primarily, since the Jefferson County schedule would permit almost a fifty-fifty

parenting schedule, Appellee argued that this much contact with Appellant would be

contrary to the child’s best interest.

       {¶27} In a one-page judgment entry dated December 6, 2018, the trial court

concluded that Appellant’s objections were overruled and adopted the magistrate’s

decision.

       {¶28} Appellant brings this timely appeal.

                                ASSIGNMENT OF ERROR


       THE MAGISTRATE ERRED IN FINDING THAT THE APPELLANT

       SHOULD NOT BE GRANTED THE NEW GUIDELINES OF JEFFERSON

       COUNTY, OHIO AND DID NOT ADDRESS ANY REASON WHY SHE

       SHOULD NOT BE GRANTED THE STANDARD PARENTING TIME

       GUIDELINES.


       {¶29} In her assignment of error Appellant contends the trial court erred in not

addressing any of the factors enumerated in R.C. 3109.051(D) when denying her motion

for a modification of parenting time.




Case No. 18 JE 0026
                                                                                          – 15 –


       {¶30} The standard of review for matters concerning visitation rights of a

nonresidential parent is whether the trial court committed an abuse of discretion. Booth

v. Booth, 44 Ohio St.3d 142, 144, 541 N.E.2d 1028 (1989). An abuse of discretion

connotes the trial court’s judgment was unreasonable, arbitrary or unconscionable.

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

       {¶31} Visitation rights for a nonresidential parent are governed by R.C. 3109.051;

Braatz v. Braatz, 85 Ohio St.3d 40, 44, 706 N.E.2d 1218 (1999). The primary focus for

the trial court is what visitation is in the best interest of the child. Kelm v. Kelm, 92 Ohio

St.3d 223, 226, 749 N.E.2d 299 (2001). The trial court possesses the “power to restrict

the time and place of visitation, to determine the conditions under which visitation will take

place and to deny visitation rights altogether if visitation would not be in the best interests

of the child.” Callender v. Callender, 7th Dist. Carroll No. 03-CA-790, 2004-Ohio-1382,

¶ 31, quoting Anderson v. Anderson, 147 Ohio App.3d 513, 771 N.E.2d 303 (9th

Dist.2002).

       {¶32} In order to make a determination regarding whether to modify visitation

when there is an existing order, the trial court must determine whether modification is in

the child’s best interest by utilizing the fifteen factors enumerated in R.C. 3109.051(D).

Hoppel v. Hoppel, 7th Dist. Columbiana No. 03 CO 56, 2004-Ohio-1574, ¶15, citing In re

Ross, 154 Ohio App.3d 1, 2003-Ohio-4419, 796 N.E.2d 6, ¶ 5 (1st Dist.). Pursuant to

R.C. 3109.051(D), in determining parenting time the trial court shall consider all of the

following factors: (1) the prior interaction and interrelationships of the child with the child’s

parents, siblings and other persons related by consanguinity or affinity; (2) the

geographical location of the residence of each parent and the distance between them; (3)




Case No. 18 JE 0026
                                                                                        – 16 –


the child’s and parents’ available time for visitation, including the parents’ employment

schedules, the child’s school schedule and holiday and vacation schedules; (4) the age

of the child; (5) the child’s adjustment to home, school and community; (6) any wishes

and concerns the child expressed to the court; (7) the health and safety of the child; (8)

the amount of time that will be available for the child to spend with siblings; (9) the mental

and physical health of all parties; (10) each parent’s willingness to reschedule and

accommodate the other parent’s parenting time; (11) prior convictions for certain offenses

or acts resulting in abuse or neglect; (13) whether a parent has willfully and continuously

denied parenting time rights; (14) whether either parent has or is planning to establish a

residence outside the state; and (16) any other factor in the best interest of the child.

Factors (12) and (15) relate only to persons other than parents who are seeking visitation

and are inapplicable here. R.C. 3109.051(D).

       {¶33} In making a visitation determination based on the factors in R.C.

3109.015(D), the Braatz Court noted, “[t]he better practice, * * * is for the trial court, upon

request by a party, to file findings of fact and conclusions of law.” Braatz at 45. However,

the Braatz decision does not require the trial court to issue findings of fact and conclusions

of law absent such request. The Third and Fifth Districts have held that when a party

does not request findings of fact or conclusions of law, the trial court is not required to do

so, and without a detailed judgment entry the reviewing court must presume the regularity

of the proceedings below. Dale v. Salasek, 5th Dist. Stark No. 2000CA00050, 2000 WL

1262601, *4; Long v. Long, 3rd Dist. Marion No. 9-00-58, 2000-Ohio-1801, 2000 WL

1752238, *2.




Case No. 18 JE 0026
                                                                                      – 17 –


       {¶34} Moreover, certain statutes require the trial court to issue findings of fact and

conclusions of law in parental custody matters. For example, when adopting a shared

parenting plan (R.C. 3109.04(D)(1)(a)(ii)) or in instances where a parent has been

convicted of an abusive act which serves as the basis for an abused child adjudication

(3109.051(G)(4)); or when limiting a parent’s right to access a child’s records

(3109.051(H)(1)).     There is no language within R.C. 3109.051(D) requiring such

written findings. Civ.R. 52 governs the need for findings of fact and conclusions of law

when not required by the particular statute being applied. In re D.D.D., 7th Dist. Jefferson

No. 12 JE 7, 2012-Ohio-5254, ¶ 32. Pursuant to Civ.R. 52, when questions of fact are

tried by the court without a jury, a judgment may be a general one for the prevailing party

unless one of the parties files a request for findings of fact and conclusions of law. Civ.R.

52. We have held that a court’s duty under the rule does not arise until a timely request

is made. In re D.D.D., ¶ 33. However, even in instances where a party made no such

request, the trial court’s judgment must be supported “by some competent, credible

evidence.” Smith v. Smith, 11th Dist. Trumbull No. 2009-T-0064, 2010-Ohio-3051, ¶ 10.

The judgment of the trial court must sufficiently indicate whether the trial court properly

conducted a best interest analysis in order for this Court to review the matter on appeal.

In re J.K., 7th Dist. Carroll No. 14 CA 899, 2014-Ohio-5502, ¶ 37; Redmond v. Davis, 7th

Dist. Columbiana No. 14 CO 37, 2015-Ohio-1198, ¶ 76-77.

       {¶35} We begin our analysis by noting that Appellee is correct in his assertion that

while Appellant requests to be granted the parenting time that is standard in Jefferson

County, all determinations on this issue remain within the discretion of the trial court, and

the schedule adopted by the court as its standard is not, in fact, mandatory. In the instant



Case No. 18 JE 0026
                                                                                        – 18 –


case, Appellant filed no request for findings of fact and conclusions of law when objecting

to the magistrate’s decision. The magistrate states in its decision that it considered the

factors found in R.C. 3109.051(D). Although the magistrate’s decision does not set forth

each factor of the statute and its application to this case, the record reflects the magistrate

considered the relevant evidence presented at hearing regarding whether modification of

visitation was in the child’s best interest. Although the motion in limine regarding the

underlying evidence which led to the West Virginia order was granted, the trial court

acknowledged that the West Virginia order was pertinent. It is apparent from this order

some of the issues that arose at that time have a continuing impact on the parties and

their children, and the motion to modify visitation was not considered in a vacuum. Of

particular relevance is the fact that Appellant alienated the two older children from

Appellee as stated in the previous order. The magistrate recognized the effect the older

children may have on the youngest child’s behavior towards Appellee and his wife. The

magistrate’s decision notes that the child has “attitude” after seeing Appellant, all of which

correlates to the first factor. The magistrate also stated that the child needs a consistent

schedule and routine and clearly took into account factors five and seven. Both parties

testified at trial that the child is performing as an A student at school. While there have

apparently been no verbalized conflicts between the parties despite Appellant exercising

regular visitation and even expanded visitation over the summer, there are facts in the

record to support that any increased visitation on an ongoing basis into the school year

is not in the child’s best interests: mother appears at school in violation of the order in

place, questions medical decisions, and has several boundary issues. Even absent a

request for detailed findings of fact and conclusions of law, the court has demonstrated




Case No. 18 JE 0026
                                                                                   – 19 –


that it conducted a best interest analysis in making its determination based on the facts

and evidence in the record. We cannot conclude the trial court abused its discretion in

denying Appellant’s motion for modification of visitation when there is support in the

record for the trial court’s findings.

       {¶36} This record does not reveal that the trial court abused its discretion in

denying Appellant’s motion. Appellant’s assignment of error is without merit and is

overruled. The judgment of the trial court is affirmed.


Robb, J., concurs.

D’Apolito, J., concurs.




Case No. 18 JE 0026
[Cite as In re J.L.C., 2019-Ohio-2721.]




         For the reasons stated in the Opinion rendered herein, the assignment of error

 is overruled and it is the final judgment and order of this Court that the judgment of the

 Court of Common Pleas, Juvenile Division, of Jefferson County, Ohio, is affirmed.

 Costs to be taxed against the Appellant.

         A certified copy of this opinion and judgment entry shall constitute the mandate

 in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that

 a certified copy be sent by the clerk to the trial court to carry this judgment into

 execution.




                                          NOTICE TO COUNSEL

         This document constitutes a final judgment entry.